DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 9-10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lesher et al. (US 7,179,431) in view of Roozenboom et al. (US 2014/0175238).
Regarding claim 1, Lesher teaches a gas treatment device with a substrate, a housing disposed concentrically about the substrate, the housing comprising a first portion having a 
Lesher is silent with respect to the housing further including a stiffening rib projecting outwardly from the main sidewall and the main sidewall extending between the stiffening rib and the substrate installation portion.
Roozenboom teaches a system and method for accommodating an aftertreatment brick in an aftertreatment system (Pg. 1, Paragraph [0001]). The system is used for power sources and mobile applications including locomotives (Pg. 2, Paragraph [0017]). The systems include ribs which protrude around the circumference of the brick which work to secure the brick in place (Pg. 5, Paragraph [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the housings of Lesher with the protruding ribs of Roozenboom in order to secure the housings in place during use. One of ordinary skill in the art would further appreciate that the ribs protruding from the housing would ultimately result in the housing portion being between the protruding ribs and the main body portion. 
Regarding claim 2, Lesher teaches the devices as discussed above with respect to claim 1. As discussed above, the shape of the housing may correspond to the shape of the stuffing 
Regarding claim 3, Lesher teaches the devices as discussed above with respect to claim 2. As illustrates in figure 3, the sidewalls of the housing with the stuffing cones have a concave shape. 
Regarding claim 4, Lesher teaches the devices as discussed above with respect to claim 3. The mat support material enters the housing such that the mat uniformly compresses about the substrate upon entry of the main body portion due to the decreasing angle of the housing (“wherein a concavity of the concave portion is based on a gap bulk density for the compressible mat when the substrate is press fit within the rectangular substrate housing”) (Col. 5, Lines 43-47). 
Regarding claim 6, Lesher teaches the devices as discussed above with respect to claim 1. The mat support material enters the housing such that the mat uniformly compresses about the substrate upon entry of the main body portion due to the decreasing angle of the housing (“wherein the substrate installation portion has an opening sizes to a size of the compressible mat positioned about the substrate with the compressible mat uncompressed”) (Col. 5, Lines 43-47). 
Regarding claim 9, Lesher teaches the devices as discussed above with respect to claim 1 which further include the protruding ribs as taught by Roozenboom. Lesher further teaches the housing may be formed from materials that are capable of withstanding the various temperatures and conditions that accompany gas exhaust systems, including ferric stainless steels (Col 4, Lines 21-42). Therefore, one of ordinary skill is the art would appreciate that the protrusions in the housings formed from ferric stainless steel would have a sloped inner portion from the protrusions and a rigid outer portion from the ferric stainless steel. 
claim 10, Lesher teaches the devices as discussed above with respect to claim 1. As discussed above, the shape of the housing may correspond to the shape of the stuffing cone. The stuffing cones may include a variety of shapes such as cylindrical or multi-sides shapes such as square shapes (Col. 3, Lines 27-40). 
Regarding claim 25, Lesher teaches the devices as discussed above with respect to claim 1. As discussed above, the housing may additionally have sidewalls with ends that correspond to the shape of the stuffing cones, including having a flared shape (“a polygonal substrate housing comprising a main sidewall and a substrate installation portion that flares out from the main sidewall at an end of the polygonal substrate portion”) (Col. 4, Lines 43-57; Figure 3).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lesher et al. (US 7,179,431) in view of Roozenboom et al. (US 2014/0175238) as applied to claims 1 and 2 above, and further in view of Weeks et al. (US 2012/0269993).
Regarding claim 7, Lesher teaches the devices as discussed above with respect to claim 2.
Lesher is silent with respect to each of the housings being formed from a plurality of housing components, each of the housing components having a first end with a first notch and a second end with a second notch where the housing is formed by fixedly coupling each first notch to a corresponding second notch of the housing components.
Weeks teaches mats for mounting ceramic monoliths in vehicles for applications such as exhausts and catalytic converters (Pg. 1, Paragraph [0001]-[0003]). The mats may be formed as individual segments which have tongue and notch grooves which are brought together to form cylindrical mats (Pg. 6, Paragraph [0141]-[0142]). The formation of the individual segments allow 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the gas treatment devices of Lesher such that the housings, which may be formed from a variety of shapes including cylinder and squares, are formed as individual segments with tongues and notches designed to interlock in order to form the enclosed housing such that the formation of individual segments allows for ease in storage and transport, as taught by Weeks, who additionally teaches catalytic converters for vehicles. Furthermore, although the individual segments as taught by Weeks are directed to a mat rather than a housing, one of ordinary skill in the art would appreciate that the housings of Lesher may be formed in the same manner as the mat such that the stacking of individual housing segments would also allow for ease of storage and transport. 

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 2/11/2021, with respect to the rejection of claim 1 under 35 U.S.C. 102 have been fully considered and are persuasive. 
In particular, applicant argues that Lesher fail sot teach the amendment to claim 1 regarding a stiffening rib projecting outwardly from the main sidewall and the main sidewall extending between the stiffening rib and the substrate installation portion. Applicant further argues this point such that Kleuderlein fails to remedy this deficiency such that the protrusions are projected inwardly rather than outwardly. 
The examiner concedes in that Lesher fails to teach these protrusions and, as such, the 35 U.S.C. 102 rejection is withdrawn. Additionally, the examiner concedes in that the projections 
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Roozenboom which teaches protruding ribs which are used to secure the housings taught by Lesher as discussed above with respect to claim 1. The current rejection is made FINAL in view of the new limitations presented in claim 1. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON
Examiner
Art Unit 1783


/LUCAS A STELLING/Primary Examiner, Art Unit 1773